          Case 1:19-cv-03572-LTS Document 49 Filed 04/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOHN SMITH,

                                   Plaintiff,

                       -against-                                     19-CV-3572-LTS

 UNITED STATES MARSHALS SERVICE and
 EXECUTIVE OFFICE FOR UNITED STATES
 ATTORNEYS,

                                   Defendants.


                                                 ORDER

               The Court has received a letter from Plaintiff, dated March 31, 2021, seeking an

update as the status of this litigation and of the Court’s resolution of Defendants’ motion for

summary judgment, which the Court resolved in a Memorandum Order (docket entry no. 47)

dated (and mailed to Plaintiff on) March 29, 2021. The Court refers Plaintiff to that

Memorandum Order, a copy of which is enclosed.

               For the reasons stated in the Court’s sealed order dated January 8, 2020, the Court

will file a copy of Plaintiff’s letter, with Plaintiff’s name and address redacted, on the public

docket, and will file the original, unredacted letter under seal.



       SO ORDERED.

Dated: New York, New York
       April 9, 2021
                                                                /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                               United States District Judge


Copy mailed to:
Plaintiff John Smith

SMITH - ORD RE MARCH 31 2021 LTR.DOCX              VERSION APRIL 9, 2021                            1
